Exhibit 21 Subsidiaries of AGL Resources Inc. (1) Following is a listing of the significant subsidiaries as of December 31, 2013 Name of Subsidiary State of Incorporation AGL Capital Corporation Nevada Atlanta Gas Light Company Georgia Georgia Natural Gas Company Georgia SouthStar Energy Services LLC (2) Delaware Northern Illinois Gas Company (3) Illinois Pivotal Utility Holdings, Inc. (4) New Jersey The names of certain subsidiaries have not been included because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. 85% owned by Georgia Natural Gas Company. Doing business as Nicor Gas Company. Includes operations of three natural gas utilities: Elizabethtown Gas (New Jersey), Florida City Gas (Florida) and Elkton Gas (Maryland).
